DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2021 and 9/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein; Jeff US 20150270988 A1 (hereafter Finkelstein) and in further view of Patrick; Michael W. et al. US 20170244577 A1 (hereafter Patrick) and in further view of DVB ORGANIZATION: "CM-SP-R-PHY-110-180509.pdf", DVB, DIGITAL VIDEO BROADCASTING, 12 September 2019 (2019-09-12) (hereafter DVB Standards).
Regarding claim 1, “a cable distribution system comprising: (a) a head end connected to a plurality of customer devices through a transmission network that includes a remote fiber node that converts received data to analog data suitable to be provided on a coaxial cable for said plurality of customer devices, where said head end includes at least one server each of which includes a respective processor” reads on Finkelstein para 123-129 disclosing a cable distribution system comprising headend 710A connected to a plurality of devices comprising a fiber node 718 that converts optical signals received from the head end to RF signals for transmission along a coaxial transmission medium to customer premises to elements 702(N) and wherein para 27, 49-51, 59 explain that the disclosed head ends/hub comprise servers(s) running on virtual machines and comprise processors and wherein the CCAP can be virtualized; Regarding “(b) a first vCore instantiated on one of said servers of said head end configured to provide services to said plurality of customer devices through said transmission network; (c) a second vCore instantiated on one of said servers of said head end not configured to provide services to said plurality of customer devices through said transmission network; (d) a monitoring system that detects a failure of said first vCore and, in response to said detecting said failure, configures said second vCore to provide services to said plurality of customer devices through said transmission network” Finkelstein para 116-130 disclose Fig. 5-7 comprising a core for performing higher layer processing and correspond to the elements of the CMTS/CCAP for performing said functions; see also wherein para 27, 49-51, 59 explain that the disclosed head ends/hub comprise servers(s) running on virtual machines and comprise processors and wherein the CCAP can be virtualized. However, Finkelstein does not use the term “core” when disclosing vCCAP, however, the elements disclosed by Finkelstein corresponding to CMTS functions performed by a CCAP Core are understood as virtual “cores” by one of ordinary skill as will be discussed in the combined prior art below. Furthermore, Finkelstein is silent with respect to a monitoring system that detects a failure of said first vCore and, in response to said detecting said failure, configures said second vCore to provide services to said plurality of customer devices through said transmission network. 
	In an analogous art, Patrick teaches virtual CAP Cores comprising a plurality of cores for providing redundant services (Patrick para 35-36, 80, 96). A person of ordinary skill would have understood that providing a plurality of cores in order to establish redundant services in the event of a failure of one core requires detecting of a failure in order to establish a connection with a working core and switching from a failure core.
	The motivation to modify Finkelstein and Patrick is further evidenced by DVB Standards teaching utilizing a principal core and an auxiliary core in active or backup roles (Section 6.8 pg. 52, 66, Section 7.2 pg. 88, Section 7.4 pg. 92-93).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Finkelstein’s invention comprising a cable distribution system comprising headend connected to a plurality of devices comprising a fiber node that converts optical signals received from the head end to RF signals for transmission along a coaxial transmission medium to customer premises wherein the head ends/hub comprise servers(s) running on virtual machines and comprise processors and wherein the CCAP core can be virtualized by further incorporating known elements of Patrick’s invention comprising virtual CAP Cores comprising a plurality of cores for providing redundant services because a person of ordinary skill in the art would have understood that based on established standards (i.e., DVB Standards) in the art, there is a benefit to identifying a failure in a first virtual core in order to switch to a second virtual core that is functional in order to avoid interruptions in service when a failure occurs in a cable distribution system utilizing virtual cores established in Finkelstein.

Regarding claim 2, “wherein said first vCore is instantiated on a first one of said servers of said head end and said second vCore is instantiated on a second one of said servers of said head end” is further rejected on obviousness grounds as discussed in the rejection of claim 1 based on the combination of Finkelstein, Patrick, and DVB Standards wherein Patrick para 17-25 further discloses a plurality of core servers.
Regarding claim 3, “wherein said configures said second vCore includes at least one of (1) DOCSIS, (2) RF, (3) RPD, (4) cable-mac, (5) IP addressing, (6) and routing” is further rejected on obviousness grounds as discussed in the rejection of claim 1 based on the combination of Finkelstein, Patrick, and DVB Standards wherein Finkelstein para 35 discloses network of optical fiber nodes (represented generically by fiber node 106) that receive data from the hub 126 via one or more optical fiber links. An optical fiber node 106 may be configured to convert downstream optically modulated signals received from the hub 126 to electrical signals (e.g., radio frequency (RF) modulated signals) for ultimate transmission to a customer premises 102(1). The optical fiber node 106 may also include a reverse/return path transmitter for transmitting upstream communications from the customer premises 102(1) to the hub 126; see also the combination of Patrick and DVB Standards disclosing a back-up virtual core to a first failure virtual core such that the services provided by a failed first core (i.e., RF services of  Finkelstein); See Patrick para 17-25 further discloses a plurality of core servers; See also DVB Standards teaching utilizing a principal core and an auxiliary core in active or backup roles (Section 6.8 pg. 52, 66, Section 7.2 pg. 88, Section 7.4 pg. 92-93); see also DVB Standard pg. 61 – Auxiliary CCAP Core for performing DOCSIS Core; see also DVB Standard 6.4.3 CCAP Cores for DOCSIS for primary and backup when connecting to more than one CCAP Core; pg. 51 Cores have different roles such as active primary, backup, DOCSIS, etc.
Regarding claim 4, “wherein said monitoring system configures said second vCore based upon at least one of (1) RPHY MAC Core, (2) CPU Core Ids, (3) data plane network VF addresses, (4) MAC addresses for interfaces, (5) encryption VFs, and (6) memory allocation” is further rejected on obviousness grounds as discussed in the rejection of claim 1 based on the combination of Finkelstein, Patrick, and DVB Standards wherein DVB Standards Section 7.4.2.4.1 and 14.2.2 teaches a CoreID wherein CCAP Core identification Table with CoreID a hex-binary string providing a unique identifier for the CCAP Core, for example a MAC address. This field is used to mark the ownership of the entry.
Regarding claim 5-6, “further comprising said second vCore establishing a connection with said plurality of customer devices after said monitoring system configures said second vCore to provide service” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 based on the combination of Finkelstein, Patrick, and DVB Standards wherein Patrick teaches virtual CAP Cores comprising a plurality of cores for providing redundant services (Patrick para 35-36, 80, 96). A person of ordinary skill would have understood that providing a plurality of cores in order to establish redundant services in the event of a failure of one core requires detecting of a failure in order to establish a connection with a working core and switching from a failure core. See also DVB Standards teaching utilizing a principal core and an auxiliary core in active or backup roles (Section 6.8 pg. 52, 66, Section 7.2 pg. 88, Section 7.4 pg. 92-93). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Finkelstein’s invention comprising a cable distribution system comprising headend connected to a plurality of devices comprising a fiber node that converts optical signals received from the head end to RF signals for transmission along a coaxial transmission medium to customer premises wherein the head ends/hub comprise servers(s) running on virtual machines and comprise processors and wherein the CCAP core can be virtualized by further incorporating known elements of Patrick’s invention comprising virtual CAP Cores comprising a plurality of cores for providing redundant services because a person of ordinary skill in the art would have understood that based on established standards (i.e., DVB Standards) in the art, there is a benefit to identifying a failure in a first virtual core in order to switch to a second virtual core that is functional in order to avoid interruptions in service when a failure occurs in a cable distribution system utilizing virtual cores established in Finkelstein.
Regarding claim 7, “wherein said monitoring system configures said second vCore, and said second vCore includes at least one of (1) RPHY MAC Core, (2) CPU Core Ids, (3) data plane network VF addresses, (4) MAC addresses for interfaces, (5) encryption VFs, and (6) memory allocation” is further rejected on obviousness grounds as discussed in the rejection of claim 1 based on the combination of Finkelstein, Patrick, and DVB Standards wherein DVB Standards Section 7.4.2.4.1 and 14.2.2 teaches a CoreID wherein CCAP Core identification Table with CoreID a hex-binary string providing a unique identifier for the CCAP Core, for example a MAC address. This field is used to mark the ownership of the entry.
Regarding claim 8, “further comprising said second vCore establishing a connection with said plurality of customer devices after said monitoring system configures said second vCore to provide service” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 based on the combination of Finkelstein, Patrick, and DVB Standards wherein Patrick teaches virtual CAP Cores comprising a plurality of cores for providing redundant services (Patrick para 35-36, 80, 96). A person of ordinary skill would have understood that providing a plurality of cores in order to establish redundant services in the event of a failure of one core requires detecting of a failure in order to establish a connection with a working core and switching from a failure core. See also DVB Standards teaching utilizing a principal core and an auxiliary core in active or backup roles (Section 6.8 pg. 52, 66, Section 7.2 pg. 88, Section 7.4 pg. 92-93). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Finkelstein’s invention comprising a cable distribution system comprising headend connected to a plurality of devices comprising a fiber node that converts optical signals received from the head end to RF signals for transmission along a coaxial transmission medium to customer premises wherein the head ends/hub comprise servers(s) running on virtual machines and comprise processors and wherein the CCAP core can be virtualized by further incorporating known elements of Patrick’s invention comprising virtual CAP Cores comprising a plurality of cores for providing redundant services because a person of ordinary skill in the art would have understood that based on established standards (i.e., DVB Standards) in the art, there is a benefit to identifying a failure in a first virtual core in order to switch to a second virtual core that is functional in order to avoid interruptions in service when a failure occurs in a cable distribution system utilizing virtual cores established in Finkelstein.
Regarding claim 9, “further comprising a cache that provides said configuration data that said monitoring system uses when it configures said second vCore to provide services to said plurality of customer devices through said transmission network” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 based on the combination of Finkelstein, Patrick, and DVB Standards wherein DVB Standards Section 7.4.2.4.1 teaches a RPD Backup Core Status table to identify which core is configured and Section 10.4.2 disclosing a cache for certificates interpreted as configuration data identifying which is good, revoked, unknown.
Regarding claim 10, “wherein said cache is an in-memory cache and maintained on at least one of said servers that is different than any of said servers where any of said first vCore and said second vCore are said instantiated” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 based on the combination of Finkelstein, Patrick, and DVB Standards wherein DVB Standards Section 5.2.4 and pg. 30 teaches a RPD as a device interpreted as a server remote from a first and second vCore; See also Section 7.4.2.4.1 teaches a RPD Backup Core Status table to identify which core is configured and Section 10.4.2 disclosing a cache for certificates interpreted as configuration data identifying which is good, revoked, unknown.
Regarding claim 11, “wherein a key is provided to said second vCore to access said cache” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 based on the combination of Finkelstein, Patrick, and DVB Standards wherein DVB Standards Section 6.4, 6.4.4.2, 6.4.4.6, 6.8.2.1 discloses requiring a Key for accessing a trusted domain and connecting to a CCAP Core, RPD’s must be required to provide credentials comprising PKI; See also Section 5.2.4 and pg. 30 teaches a RPD as a device interpreted as a server remote from a first and second vCore; See also Section 7.4.2.4.1 teaches a RPD Backup Core Status table to identify which core is configured and Section 10.4.2 disclosing a cache for certificates interpreted as configuration data identifying which is good, revoked, unknown.
Regarding claim 12, “wherein said monitoring system configures said second vCore and said configuration is based upon a layer 2 tunneling protocol sequence number of said first vCore” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 based on the combination of Finkelstein, Patrick, and DVB Standards wherein DVB Standards Section 6.8.6 and pg. 67-72 teaches performing a connection to Auxiliary and Backup Cores and further disclosing If the Core sending the IRA is an Auxiliary Core operating in active mode, the RPD MUST proceed with GCP configuration; If the Core sending the IRA is an Auxiliary Core operating in active mode, the Auxiliary CCAP Core MUST establish L2TPv3 connectivity with the RPD as described in [R-DEPI]; The Auxiliary CCAP Core MAY proceed with establishment of L2TPv3 control and data connections before the GCP configuration is complete.
Regarding claim 13, “wherein said second vCore has a broadcast domain that is the same as a broadcast domain of said first vCore” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 based on the combination of Finkelstein, Patrick, and DVB Standards wherein DVB Standards Section 6.8.4 to 6.8.6 and pg. 65-72 teaches first establishing a Principle core connection and then proceeding with previous data performing a connection to Auxiliary and Backup Cores and further disclosing “If the Core sending the IRA is an Auxiliary Core operating in active mode, the RPD MUST proceed with GCP configuration; If the Core sending the IRA is an Auxiliary Core operating in active mode, the Auxiliary CCAP Core MUST establish L2TPv3 connectivity with the RPD as described in [R-DEPI]; The Auxiliary CCAP Core MAY proceed with establishment of L2TPv3 control and data connections before the GCP configuration is complete.”
Regarding claim 14, “wherein a switch associated with said second vCore is modified by said monitoring system to provide a broadcast domain that is the same as a broadcast domain of said first vCore” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 based on the combination of Finkelstein, Patrick, and DVB Standards wherein Patrick discloses a “switch” in para 18 for a Virtual CCAP Core comprising a Core Routing Engine which is understood as switching between cores; See also DVB Standards Section 6.8.4 to 6.8.6 and pg. 65-72 teaches first establishing a Principle core connection and then proceeding with previous data performing a connection to Auxiliary and Backup Cores and further disclosing “If the Core sending the IRA is an Auxiliary Core operating in active mode, the RPD MUST proceed with GCP configuration; If the Core sending the IRA is an Auxiliary Core operating in active mode, the Auxiliary CCAP Core MUST establish L2TPv3 connectivity with the RPD as described in [R-DEPI]; The Auxiliary CCAP Core MAY proceed with establishment of L2TPv3 control and data connections before the GCP configuration is complete.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950. The examiner can normally be reached generally Monday to Friday 10am-6pm (with alternative Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421